            Case 2:20-cv-03415-GAM Document 11 Filed 02/11/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN SHAFFER                               :
                                            :
       v.                                   :      CIVIL ACTION NO. 20-3415
                                            :
PENNSBURY SCHOOL DISTRICT                   :

                                           ORDER

       This 11th day of February, 2021, it is hereby ORDERED that a conference call is

scheduled for Tuesday, February, 16, 2021, at 1:30 p.m. Counsel for Plaintiff is requested to

initiate the call with opposing counsel and then call Chambers at 267-299-7301.




                                                      /s/ Gerald Austin McHugh
                                                   United States District Judge
